DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2010/0152902) in view of Boer (US 2007/0227161), Chung (US 2016/0313054), Gist (US 2008/0149655) and Sugar (US 2018/0106532).
	As to claims 1 and 8-9, Sung teaches an artificial intelligent refrigerator comprising:
	first and second temperature sensors to detect temperature within each of a refrigerating compartment 32 and a freezing compartment 31 (paragraph 34, lines 1-4); 
	and a controller configured to:
		calculate a load accumulation amount of items stored in the compartments 31-32 based on the sensed temperatures (paragraph 35, lines 1-5); and
		perform an operation corresponding to a load using the calculated load accumulation amount (paragraph 35, lines 5-6).
	The controller is capable of receiving temperature information and calculating a load based on the received information, and therefore inherently includes a processor.
	Sung teaches calculating the load of each compartment 31-32, but is silent in regards to the specific manner in which the load is calculated. However, Boer teaches that it is known to determine a load accumulation amount of items stored in a refrigerated compartment by calculating periodic variations in temperature of the compartment (see claims 19-20). Furthermore, Chung teaches that the required capacity for meeting the load is dependent on external temperature and an operation state of the refrigerator (paragraph 64). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Sung to determine the cooling load based on temperature variation as taught by Boer and also based on external temperature and an operation state of the refrigerator as taught by Chung in order to accurately determine the required cooling capacity necessary to meet the existing cooling load. 
	Sung, as modified, does not explicitly teach changing cooling ability based on a set step range of the calculated load. However, Gist teaches that it is known to provide a stepped cooling capacity output (maintenance, low, medium, high, very high) in response to a calculated load of a cooling device (see paragraph 41 and claim 15).
Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Sung to set a step range and control cooling capacity in the manner as claimed and taught by Gist in order to efficiently meet the required cooling load.  
	Sung, as modified, does not explicitly teach generating a notice signal that an overload accumulation amount has been generated based on the load accumulation amount being out of the set step range for a set time. However, Sung teaches determining the load accumulation amount based on a storage temperature being higher than a target temperature (paragraph 35), while Sugar teaches generating a notice signal if a refrigerator is overloaded as indicated by a storage temperature being higher than a target temperature for more than a set time while a compressor is operated (paragraph 57). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Sung to generate an overload notice signal when the accumulated load exceeds the step range for a predetermined time as taught by Sugar because it would allow the user to be notified to reduce the load to ensure that the stored items can be maintained at a desired temperature. 
	As to claim 2, Sung teaches a first compressor 100, a condenser 110, first and second evaporators 122-124, and a refrigerant switch valve 130 (Fig. 4).
	Sung does not explicitly teach a second compressor as claimed. However, Chung teaches that it is known to utilize a two-stage compressor system with parallel evaporators, wherein a first evaporator is coupled to the intake of the first compressor and a second evaporator is connected between a discharge side of the first compressor and an intake side of the second compressor (Fig. 2). The system of Chung is configured for use of both evaporators simultaneously and prevents a situation wherein an unbalanced amount of refrigerant is supplied to one of the evaporators (paragraph 10). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Sung to utilize a configuration with two evaporators and two compressors as claimed and taught by Chung because it would allow for reliable use of simultaneous evaporator operation for cooling.
	As to claim 3, Sung teaches calculating the load of each compartment 31-32, and thus is considered to include two load calculators. Sung is silent in regards to the specific manner in which the load is calculated. However, Boer teaches that it is known to determine a load accumulation amount of items stored in a refrigerated compartment by calculating periodic variations in temperature of the compartment (see claims 19-20). It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Sung to calculate the load using periodic temperature variation calculations for each compartment as taught by Boer in order to optimize compressor control by matching cooling capacity to the required cooling load. 
	As to claim 4, Boer utilizes the calculated temperature variation for further processing (for example see paragraphs 33 and 41) and thus inherently includes a memory configured to store the calculated variation.
	As to claim 5, Sung teaches maintaining a cooling capacity (paragraphs 35-36) and thus is operable to maintain a current cooling ability when a temperature variation is equal to or greater than a pre-set reference temperature.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Boer, Chung, Gist, and Sugar as applied above, and further in view of Oyabu (JP 04-363532, see attached English abstract). 
	As to claim 6, Sung does not explicitly teach increasing a cooling ability when a temperature variation is less than a reference value. However, Oyabu teaches increasing a thermal conditioning power when a temperature variation is less than a target value in order to meet a required load demand (see English abstract). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Sung to operate as claimed and taught by Oyabu by increasing a cooling ability when a temperature variation is less than a reference value in order to more quickly meet a required cooling load. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Boer, Chung, Gist, and Sugar as applied above, and further in view of Mustafic (US 2018/0376534).
	As to claims 10 and 12, Sung does not explicitly teach the processor receiving and transmitting temperature information using downlink control information and a 5G network as claimed. However, Mustafic teaches that it is known to manage refrigerators using downlink control information and a 5G network (paragraphs 123 and 171). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Sung to utilize downlink control information and a 5G network as claimed and taught by Mustafic because it would provide an effective means of control for remotely managing the refrigerator from a centralized location. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Boer, Chung, Gist, Sugar, and Mustafic as applied above, and further in view of Zhang (US 2019/0068268).
	As to claim 11, Sung does not explicitly teach any particular network connection protocol. However, Zhang teaches communicating over a wireless network using SSB, PUSCH, DM-RS, and QCLed in the manner as claimed (paragraphs 14, 52, 93, 99, and 154). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Sung to provide network connectivity in the manner as claimed so as to provide secure and reliable wireless communication.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 5/26/2022, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sugar (US 2018/01065352).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763